—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 29, 1996, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant resigned her position as a bookkeeper and applied for unemployment insurance benefits, listing "lack of work” as *777the reason for leaving her employment. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving benefits because she had voluntarily left her employment without good cause, assessing her with the loss of four benefit days on the ground that she had made willful false statements to obtain benefits. We affirm.
The record discloses that claimant chose to resign her position because she found it overly stressful, a situation which, in the absence of supporting medical evidence, does not constitute a compelling reason for leaving one’s employment (see, Matter of Ikehara [Hudacs], 196 AD2d 911, 912; see also, Matter of Colavito [Hartnett], 180 AD2d 883). The record further supports the finding that claimant made willful false statements to obtain benefits. Lack of work did not bring about the end of claimant’s employment, as evidenced by the employer’s having hired an individual to take over claimant’s position. Claimant was surely aware of this situation as she had stayed on in her position an additional two weeks in order to train her replacement. We conclude that the Board’s decision was supported by substantial evidence and it will not, accordingly, be disturbed.
Cardona, P. J., Mikoll, White, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.